Citation Nr: 1020909	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  10-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1955 to 
December 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran was diagnosed with a 
hearing loss disability as defined by VA in either ear at any 
time during the pendency of the appeal.

2.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran was diagnosed with 
tinnitus at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in 
September 2008, December 2008, and January 2009, prior to the 
March 2009 rating decision, along with the written notice 
provided in October 2009, January 2010, and April 2010 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing the assignment 
of disability ratings and effective dates as required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, 
the Board finds that even if the above letters failed to 
provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial 
error in this case because the record reflects that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims after reading the above 
letters as well as the rating decision and statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record on appeal shows that VA obtained and 
associated with the record all available and identified in-
service and post-service records.  

As to the in-service personnel and treatment records, in 
December 2008 the National Personnel Records Center (NPRC) 
notified the RO that the Veteran's service personnel records 
and treatment records were not available because they had 
probably been destroyed, in January 2010 NPRC notified the RO 
that alternative records from Fort Polk could not be located, 
and in March 2010 the U.S. Army notified the RO that it did 
not have any of the Veteran's service personnel records.  In 
January 2009, January 2010, and April 2010, the RO concluded 
that the Veteran's records were no longer available and no 
alternative source for these records could be found.  The 
Veteran was mailed notice of these findings later in these 
same months.  In addition, in December 2008 as well as in 
January 2009, January 2010, and April 2010 letters from the 
RO, the Veteran was invited to provide VA with copies of any 
of the missing records that he had in his possession.  
However, no subsequent records were provided by the Veteran.

Where, as here, "service medical records are presumed 
destroyed, . . . the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of 
these claims may go forward without these records.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").

As to the post-service records, the Veteran did not identify 
any post-service treatment records in his September 2008 
claim.  Moreover, the Veteran has not provided VA with the 
names of any healthcare providers who treated these 
disabilities since his separation from military service 
despite being asked by VA to provide these names on a number 
of occasions.  In fact, in reply to the RO's request for such 
information, the Veteran notified the RO in September 2008 
that he had no other information or evidence to provide VA in 
support of his claims.  Therefore, the Board finds that 
adjudication of the current appeal may go forward without 
further action by VA to obtain and associate with the record 
any outstanding post-service treatment records.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

Furthermore, while the Veteran was not provided a VA 
examination in connection with his claims, the Board finds 
that a remand for a VA examination is not required when, as 
in this appeal, the service and the post-service records are 
negative for the diagnosed disorders.  See 38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding 
that if the evidence of record does not establish that the 
Veteran suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim and therefore VA does not have an obligation to 
provide the claimant with such an examination or obtain an 
opinion because "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claims

The Veteran contends that his bilateral hearing loss and 
tinnitus were caused by being exposed to small arms fire as 
well as machine gun, grenade, and bazooka fire while in basic 
training as well as by his constant exposure to loud noise 
both while undergoing training as a turret artillery 
repairman at the Aberdeen Proving Ground in Maryland and 
thereafter working in and around tanks and other mobile 
artillery at Fort Polk, Louisiana.  He also reports that, 
while his DD 214 lists his occupational specialty as a clerk, 
he only worked in this capacity for the last few months of 
his service.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensorineural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Initially, the Board notes that while the Veteran's DD 214 
lists his last occupational specialty as personnel 
specialist, it also verifies that he served in an ordnance 
Battalion at Fort Polk, Louisiana.  Moreover, the Board finds 
that the Veteran is both competent and credible to report on 
the fact that he was exposed to small arms fire as well as 
mechanical noise while on active duty.  Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, 
the Board will concede that he had acoustic trauma while on 
active duty.  

However, as reported above, the Veteran's service treatment 
records are not available and they therefore cannot show his 
being diagnosed with hearing loss in either ear and/or 
complaints and/or treatment for tinnitus.  Also as reported 
above, the Veteran has failed to identify the location of any 
post-service treatment records and therefore the post-service 
record is also negative for medical evidence showing his 
being diagnosed with hearing loss in either ear as defined by 
38 C.F.R. § 3.385 and/or complaints and/or treatment for 
tinnitus.  

As to the bilateral hearing loss, the Board does not find the 
Veteran's or his representative's writings to be competent 
evidence of a current disability because the Board finds that 
a hearing loss disability (for VA purposes) may not be 
diagnosed by its unique and readily identifiable features 
because special equipment and testing is required to diagnose 
this condition as defined by 38 C.F.R. § 3.385 and therefore 
the presence of the disorder is a determination "medical in 
nature" and not capable of lay observation.  Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  
Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that 
their opinions that the Veteran has bilateral hearing loss 
not credible.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).   

As to the Veteran's tinnitus, the Board acknowledges, as it 
did above, that the Veteran is competent to give evidence 
about what he sees and feels; for example, the claimant is 
competent to report that he had problems with ringing in his 
ears.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Board also acknowledges that the 
Veteran's representative is competent to provide evidence 
about what he sees.  However, the Board gives more credence 
to the lack of medical evidence of record, which do not show 
his complaints, diagnoses, or treatment for tinnitus at any 
time since service, than the Veteran's and his 
representative's claims.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact)

Accordingly, because the medical evidence of record does not 
show that the claimant has hearing loss in either ear which 
meets the above regulatory thresholds at any time during the 
pendency of the appeal or a diagnosis of tinnitus any time 
during the pendency of the appeal, the Board finds that it 
must deny the claims of service connection for bilateral 
hearing loss on a direct and presumptive basis and the claim 
of service connection for tinnitus of a direct basis because 
of the failure of the record to show that the claimant has a 
current disability despite the appellant's and his 
representative's claims to the contrary.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309; Owings v. Brown, 8 
Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992); Also see Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the 


evidence is against the claims, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


